          Case 1:19-cv-02554-JEB Document 20 Filed 03/16/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 GAFUR-ARSLANBEK
 AKHEMDOVICH RAKHIMOV,

                    Plaintiff,

          v.                                        Civil Action No. 19-2554 (JEB)

 ANDREA M. GACKI, et al.,

                    Defendants.


                NOTICE OF CLASSIFIED AND PRIVILEGED LODGING

       Defendants, through undersigned counsel, hereby provide notice that the Government is

lodging for submission classified and privileged information today, March 16, 2020, in support

of their motion to dismiss or, in the alternative, for summary judgment, ECF No. 12, and in

support of their opposition to Plaintiff’s cross-motion for summary judgment, ECF No. 13. This

ex parte, in camera submission includes classified portions of the administrative record in this

matter. See 50 U.S.C. § 1702(c) (permitting ex parte, in camera review of classified information

used in designations pursuant to the International Emergency Economic Powers Act); Executive

Order No. 13,526, 75 Fed. Reg. 707 (Dec. 29, 2009) (governing national security information).

It also includes a declaration from the Office of Foreign Assets Control regarding the

Government’s assertion of the law enforcement privilege. The submission is being lodged for

secure storage and for secure transmission to the Court (upon request) with the U.S. Department

of Justice, Litigation Security Group, Washington, D.C., (202) 514-9016. The Court may

contact undersigned counsel, or the Litigation Security Group, to assist in securing delivery of

this submission for review at the Court’s convenience.

       Dated March 16, 2020                          Respectfully submitted,
Case 1:19-cv-02554-JEB Document 20 Filed 03/16/20 Page 2 of 2



                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 DIANE KELLEHER
                                 Assistant Branch Director

                                 /s/Stuart J. Robinson
                                 STUART J. ROBINSON
                                 Trial Attorney
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 450 Golden Gate Ave.
                                 San Francisco, CA 94102
                                 Tel: (415) 436-6635
                                 Fax: (415) 436-6632
                                 Email: stuart.j.robinson@usdoj.gov
                                 Cal. Bar No. 267183

                                 Counsel for Defendants
